Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/3/2022 has been fully considered and is attached hereto.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-14, the allowability resides in the overall structure of the device as recited in independent claims 1 and 12 and at least in part because claims 1 and 12 recite, “each cover member of the plurality of cover members having a fluid inlet and a fluid outlet, the cover members defining, together with the base member, a plurality of fluid conduits that are independent from one another, each fluid conduit being defined between a corresponding one of the cover members and the base member”.
The aforementioned limitations in combination with all remaining limitations of claims 1 and 12 are believed to render said claims 1 and 12 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Kwak et al. (US 2015/0156914) which teaches (In Figs 1-2) a liquid cooling device for cooling at least one target component, the liquid cooling device comprising: a base member (200 + 300) configured to be in thermal contact with the at least one target component to be cooled by the liquid cooling device, the base member defining a plurality of pockets (210) spaced apart from one another (See Fig 1); and a plurality of cover members (10) connected to the base member (See Figs 1-3), each cover member of the plurality of cover members being at least partially received in a corresponding pocket of the plurality of pockets (See Fig 3, 10 is slightly recessed below the top of the vertical wall (170) and the top of the vertical wall (170) is shown to be flush with the top of the base (See Fig 2) and thus the covers (10) would likewise be at least partially received within the pockets), a number (3) of fluid conduits is equal to a number of the cover members (3, see Fig 1), each fluid conduit being configured to respectively receive and discharge fluid through a fluid inlet and a fluid outlet (See Fig 4).  Kwak, however, fails to specifically teach or suggest the above recited allowable limitations of claims 1 and 12.

Other notable art of record includes:
Campbell et al. (US 9,345,169 – cited on the IDS filed 5/5/2021) which teaches some of the limitations of claim 1 as per the extended European search report for application EP 20315287.1 (Also cited on the IDS filed 5/5/2021), but fails to specifically teach or suggest all the limitations of claim 1 including a base plate with multiple pockets, a plurality of cover members, and a plurality of fluid conduits;
US 10,531,594 to Reeves et al. which teaches plate (901) with multiple pockets (913) but fails to specifically teach or suggest many of the other limitations of claim 1;
US 9,504,184 to Krug, Jr. et al. which teaches inlet and outlet manifolds (301) which serve separate heat sink assemblies (310) but fails to specifically teach or suggest many of the limitations of claim 1; and
US 8,302,671 to Sauer et al. which teaches a base plate (100) with a plurality of pockets to accept micro-channel heat exchanger elements (606, etc) but fails to specifically teach or suggest many of the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835